EXHIBIT 10.2

 

SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “Amendment”) dated
as of August 15, 2005 by and among FIVE STAR QUALITY CARE, INC. (the
“Borrower”), each of the parties identified as “Guarantor” on the signature
pages hereto (each a “Guarantor”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as
Lender (the “Lender”).

 

WHEREAS, the Borrower and the Lender have entered into that certain Credit and
Security Agreement dated as of May 9, 2005, as amended by that First Amendment
dated July 22, 2005 (as amended, the “Credit Agreement”); and

 

WHEREAS, the Borrower and the Lender desire to amend certain provisions of the
Credit Agreement on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1.  Specific Amendments to Credit Agreement.  The parties hereto agree
that the Credit Agreement is amended as follows:

 

(a)                                  The definition of “EBITDA” found in
Section 1.1 of the Credit Agreement, is amended and restated in its entirety as
follows:

 

“‘EBITDA’ means, with respect to the Borrower and its consolidated Subsidiaries
for any period (without duplication): net income (loss) of such Persons for such
period determined on a consolidated basis, exclusive of the following (but only
to the extent included in determination of such net income (loss)):
(i) depreciation and amortization, including amortization of intangibles
pursuant to Statement of Financial Accounting Standards number 141 and the like;
(ii) Interest Expense; (iii) income tax expense; (iv) extraordinary or
non-recurring gains and losses; and (v) expenses incurred by the Borrower during
the fiscal quarters ended September 30, 2005 and December 31, 2005  directly
arising from the purchase and termination of one or more Sunrise Operating
Agreements.  If the Borrower or any Subsidiary has acquired or disposed of
(whether by purchase, merger, or otherwise), any of the assets of, or a majority
of the Equity Interests in, a Person or a division, line of business or other
business unit of a Person during the relevant period for determining compliance
with the financial covenants set forth in Section 10.1., EBITDA for the relevant
period shall be calculated for such purposes after giving pro forma effect to
such acquisition or disposition, as if such acquisition or disposition (and, in
each case, any related incurrence, repayment or assumption of Indebtedness) had
occurred on the first day of the relevant period for determining EBITDA.  Any
such pro forma calculations may include operating and other expense

 

--------------------------------------------------------------------------------


 

reductions and other adjustments for such period resulting from any acquisition
that is being given pro forma effect to the extent that such operating and other
expense reductions and other adjustments (a) are of the type that would be
permitted pursuant to Article XI of Regulation S-X under the Securities Act of
1933 or (b) are reasonably consistent with the purposes of such Regulation S-X
as determined in good faith by the Borrower and agreed to by the Lender.”

 

(b)                                 Section 1.1 of the Credit Agreement is
amended by adding the following definitions to such section in appropriate
alphabetical order:

 

“‘Second Amendment’ means that certain Second Amendment to Credit and Security
Agreement dated as of August 15, 2005 by and among the Borrower, the Guarantors
and the Lender.”

 

“‘Second Amendment Date’ means the date upon which the Lender receives evidence
in form and substance reasonably satisfactory to the Lender that all conditions
precedent to the effectiveness of the Second Amendment have been satisfied.”

 

(c)                                  Section 10.1 (c) of the Credit Agreement is
amended and restated in its entirety as follows:

 

“(c)                            Minimum Net Worth.  Tangible Net Worth at any
time to be less than (i) $50,000,000 (ii) plus 75% of the Net Proceeds of all
Equity Issuances effected by the Borrower or any Subsidiary (other than Equity
Issuances to the Borrower or any of its Subsidiaries) after the Second Amendment
Date.”

 

Section 2.  Conditions Precedent.  The effectiveness of this Amendment is
subject to receipt by the Lender of each of the following, each in form and
substance satisfactory to the Lender:

 

(a)                                  A counterpart of this Amendment duly
executed by the Borrower and each Guarantor;

 

(b)                                 Evidence that Borrower has consummated an
Equity Issuance and evidence of receipt by the Borrower of cash Net Proceeds
therefrom in an amount not less than $25,000,000;

 

(c)                                  Evidence that SNH and/or its Subsidiaries
and one or more of the Subsidiaries of the Borrower have agreed that SNH and/or
its Subsidiaries will (i) purchase the six so-called “Gordon” properties from
Subsidiaries of the Borrower for an aggregate consideration of not less than
$58,000,000 and (ii) lease such properties back to one or more Subsidiaries of
the Borrower upon fair and reasonable terms which are no less favorable to such
Subsidiaries than would be obtained in a comparable arm’s length transaction
with a Person that is not an Affiliate; and

 

(d)                                 Such other documents, instruments and
agreements as the Lender may reasonably request.

 

2

--------------------------------------------------------------------------------


 

Section 3.  Effectiveness. Upon satisfaction of the conditions precedent
contained in Section 2, this Amendment shall be deemed to be effective as of the
date hereof.  The amendments contained herein shall be deemed to have
prospective application only from date hereof, unless otherwise specifically
stated herein.

 

Section 4.  Representations.  The Borrower represents and warrants to the Lender
that:

 

(a)                                  Authorization.  The Borrower has the right
and power, and has taken all necessary action to authorize it, to execute and
deliver this Amendment and to perform its obligations hereunder and under the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms.  This Amendment has been duly executed and delivered by a duly
authorized officer of the Borrower and each of this Amendment and the Credit
Agreement, as amended by this Amendment, is a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its respective terms except as (i) the enforceability thereof may be limited by
bankruptcy, insolvency or similar laws affecting creditors rights generally and
(ii) the availability of equitable remedies may be limited by equitable
principles of general applicability.

 

(b)                                 Compliance with Laws, etc.  The execution
and delivery by the Borrower of this Amendment and the performance by the
Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise:  (i) require any
Governmental Approval or violate any Applicable Law relating to any Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of any Loan Party, or any indenture, agreement or other
instrument to which any Loan Party is a party or by which it or any of its
respective properties may be bound; or (iii) result in or require the creation
or imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party.

 

(c)                                  No Default.  No Default or Event of Default
has occurred and is continuing as of the date hereof nor will exist immediately
after giving effect to this Amendment.

 

Section 5.  Reaffirmation of Representations by Borrower.  The Borrower hereby
repeats and reaffirms all representations and warranties made by the Borrower to
the Lender in the Credit Agreement and the other Loan Documents to which it is a
party on and as of the date hereof with the same force and effect as if such
representations and warranties were set forth in this Amendment in full.

 

Section 6.  Reaffirmation of Guaranty to Guarantor.  The Guarantor hereby
reaffirms its continuing obligations to the Lender under its obligations under
Article XII of the Credit Agreement and agrees that the transactions
contemplated by this Amendment shall not in any way affect the validity and
enforceability of its obligations under Article XII of the Credit Agreement, or
reduce, impair or discharge the obligations of the Guarantor thereunder.

 

3

--------------------------------------------------------------------------------


 

Section 7.  Certain References.  Each reference to the Credit Agreement in any
of the Loan Documents shall be deemed to be a reference to the Credit Agreement
as amended by this Amendment.

 

Section 8.  Expenses.  The Borrower shall reimburse the Lender upon demand for
all costs and expenses (including attorneys’ fees) incurred by the Lender in
connection with the preparation, negotiation and execution of this Amendment and
the other agreements and documents executed and delivered in connection
herewith.

 

Section 9.  Benefits.  This Amendment shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.

 

Section 10.  GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 11.  Effect.  Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect.  The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.

 

Section 12.  Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 13.  Definitions.  All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.

 

[Signatures on Next Page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit and Security Agreement to be executed as of the date first above written.

 

 

THE BORROWER:

 

 

 

 

 

FIVE STAR QUALITY CARE, INC.

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Name: Bruce J. Mackey Jr.

 

 

 Title: Treasurer, Chief Financial
Officer and Assistant Secretary

 

 

 

 

 

THE LENDER:

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Rex E. Rudy

 

 

 

Name: Rex E. Rudy

 

 

Title: Managing Director

 

 

[Signatures Continued on Next Page]

 

5

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit and Security Agreement dated as of
August 15, 2005 with Five Star Quality Care, Inc.]

 

 

THE GUARANTORS:

 

 

 

ALLIANCE PHARMACY SERVICES, LLC

 

FIVE STAR QUALITY CARE-CA, INC.

 

FIVE STAR QUALITY CARE-IA, INC.

 

FIVE STAR QUALITY CARE-NE, INC.

 

THE HEARTLANDS RETIREMENT COMMUNITY –
ELLICOTT CITY I, INC.

 

FIVE STAR QUALITY CARE-AZ, LLC

 

FIVE STAR QUALITY CARE-CA, LLC

 

FIVE STAR QUALITY CARE-COLORADO, LLC

 

FIVE STAR QUALITY CARE-CT, LLC

 

FIVE STAR QUALITY CARE-GA, LLC

 

FIVE STAR QUALITY CARE-IA, LLC

 

FIVE STAR QUALITY CARE-MO, LLC

 

FIVE STAR QUALITY CARE-NE, LLC

 

FIVE STAR QUALITY CARE-WI, LLC

 

FIVE STAR QUALITY CARE-WY, LLC

 

FIVE STAR QUALITY CARE-FL, LLC

 

FIVE STAR QUALITY CARE-KS, LLC

 

FIVE STAR QUALITY CARE-MD, LLC

 

FIVE STAR QUALITY CARE-NC, LLC

 

FIVE STAR QUALITY CARE-VA, LLC

 

FS LAFAYETTE TENANT TRUST

 

FS LEISURE PARK TENANT TRUST

 

FS LEXINGTON TENANT TRUST

 

FS TENANT POOL I TRUST

 

FS TENANT POOL II TRUST

 

FS TENANT POOL III TRUST

 

FS TENANT POOL IV TRUST

 

MORNINGSIDE OF BELMONT, LLC

 

MORNINGSIDE OF GALLATIN, LLC

 

MORNINGSIDE OF SPRINGFIELD, LLC

 

FSQC FUNDING CO., LLC

 

FIVE STAR QUALITY CARE-CA II, LLC

 

FIVE STAR QUALITY CARE TRUST

 

FS TENANT HOLDING COMPANY TRUST

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

Name:

Bruce J. Mackey Jr.

 

 

 

Title:

 Treasurer, Chief Financial Officer
and Assistant Secretary

 

 

 

[Signatures Continued on Next Page]

 

6

--------------------------------------------------------------------------------


 

[Signature Page to Second Amendment to Credit and Security Agreement dated as of
August 15, 2005 with Five Star Quality Care, Inc.]

 

 

THE GUARANTORS (cont.):

 

 

 

 

 

MORNINGSIDE OF BELLGRADE, RICHMOND, LLC

 

MORNINGSIDE OF CHARLOTTESVILLE, LLC

 

MORNINGSIDE OF NEWPORT NEWS, LLC

 

MORNINGSIDE OF SKIPWITH-RICHMOND, LLC

 

 

 

 

 

By: LIFETRUST AMERICA, INC., its Member

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

Name:

Bruce J. Mackey Jr.

 

 

 

 

Title:

Treasurer, Chief Financial Officer
and Assistant Secretary

 

 

 

 

 

 

MORNINGSIDE OF ALABAMA, L.P.

 

MORNINGSIDE OF ANDERSON, L.P.

 

MORNINGSIDE OF ATHENS, LIMITED
PARTNERSHIP

 

MORNINGSIDE OF COLUMBUS, L.P.

 

MORNINGSIDE OF DALTON, LIMITED
PARTNERSHIP

 

MORNINGSIDE OF DECATUR, L.P.

 

MORNINGSIDE OF EVANS, LIMITED PARTNERSHIP

 

MORNINGSIDE OF GREENWOOD, L.P.

 

MORNINGSIDE OF KENTUCKY, LIMITED
PARTNERSHIP

 

 

 

By: LIFETRUST AMERICA, INC., its General Partner

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

Name:

Bruce J. Mackey Jr.

 

 

 

 

Title:

Treasurer, Chief Financial
Officer and Secretary

 

 

7

--------------------------------------------------------------------------------

 